                                                                                          Case 2:19-cv-00166-WBS-KJN Document 23 Filed 06/10/20 Page 1 of 3


                                                                                    1 Joshua Konecky, SBN 182897
                                                                                      Leslie H. Joyner, SBN 262705
                                                                                    2 Nathan B. Piller, SBN 300569
                                                                                      SCHNEIDER WALLACE
                                                                                    3 COTTRELL KONECKY WOTKYNS LLP
                                                                                      2000 Powell Street, Suite 1400
                                                                                    4 Emeryville, CA 94608
                                                                                      Telephone: (415) 421-7100
                                                                                    5 Facsimile: (415) 421-7105
                                                                                      jkonecky@schneiderwallace.com
                                                                                    6 ljoyner@schneiderwallace.com

                                                                                    7 Attorneys for Plaintiffs

                                                                                    8
                                                                                      Mara D. Curtis (SBN 268869)
                                                                                    9 mcurtis@reedsmith.com
                                                                                      Michael R. Kleinmann (SBN 293741)
                                                                                   10 mkleinmann@reedsmith.com
                                                                                      Brittany M, Hernandez (SBN 299044)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 mcurtis@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                   12 355 South Grand Avenue
                                                                                      Suite 2800
REED SMITH LLP




                                                                                   13 Telephone: +1 213 457 8000
                                                                                      Facsimile: + 1 213 457 8080
                                                                                   14
                                                                                      Attorneys for Defendants
                                                                                   15 RYDER LAST MILE, INC. (f/k/a MXD
                                                                                      GROUP, INC.) and RYDER SYSTEM, INC.
                                                                                   16

                                                                                   17                              UNITED STATES DISTRICT COURT

                                                                                   18                            EASTERN DISTRICT OF CALIFORNIA

                                                                                   19 JOSEPH KIMBO, an individual; on behalf of      Case No. 2:19-CV-00166-WBS-KJN
                                                                                      himself and all others similarly situated,
                                                                                   20                                                ORDER FOR CONTINUANCE OF
                                                                                                             Plaintiffs,             PRETRIAL SCHEDULING CONFERENCE
                                                                                   21

                                                                                   22         vs.

                                                                                   23 MXD GROUP, INC., a California corporation;
                                                                                      RYDER SYSTEM, INC., a Florida Corporation;
                                                                                   24 and DOES 1 through 10, inclusive,

                                                                                   25
                                                                                                             Defendants.
                                                                                   26
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN            –1–      ORDER FOR CONTINUANCE OF
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC.                          PRETRIAL SCHEDULING
                                                                                                                                                         CONFERENCE
                                                                                              Case 2:19-cv-00166-WBS-KJN Document 23 Filed 06/10/20 Page 2 of 3


                                                                                    1            Having considered the Joint Status Report filed by the parties on June 8, 2020 (Dkt. 21) and

                                                                                    2 for good cause appearing:

                                                                                    3            IT IS FURTHER ORDERED THAT the Scheduling Conference currently set for June 22,

                                                                                    4 2020 is continued until July 6, 2020 at 1:30 p.m. The motion for preliminary approval or a further

                                                                                    5 joint status report shall be filed no later than June 29, 2020.

                                                                                    6            IT IS FURTHER ORDERED THAT this action shall be stayed in all respects until the

                                                                                    7 scheduling conference, or the hearing on the anticipated motion for preliminary approval, whichever

                                                                                    8 is earlier.

                                                                                    9

                                                                                   10            IT IS SO ORDERED.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Dated: June 9, 2020
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        ///
                                                                                   15
                                                                                        ///
                                                                                   16
                                                                                        ///
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                   – 2–                [PROPOSED] ORDER FOR
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC                                    CONTINUANCE OF PRETRIAL
                                                                                                                                                           SCHEDULING CONFERENCE
                                                                                            Case 2:19-cv-00166-WBS-KJN Document 23 Filed 06/10/20 Page 3 of 3


                                                                                    1

                                                                                    2 STIPULATED AS TO FORM:

                                                                                    3
                                                                                        DATED: June 9, 2020                                    SCHNEIDER WALLACE COTTRELL
                                                                                    4
                                                                                                                                               KONECKY WOTKYNS
                                                                                    5

                                                                                    6                                                          By: /s/ Joshua Konecky1
                                                                                                                                               Joshua Konecky
                                                                                    7                                                          Attorneys for Plaintiffs
                                                                                    8

                                                                                    9
                                                                                        DATED: June 9, 2020                                    REED SMITH LLP
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                          By: /s/ Mara D. Curtis
                                                                                                                                               Mara D. Curtis
                                                                                   12                                                          Attorneys for Ryder Last Mile Inc. (formerly known as
REED SMITH LLP




                                                                                   13                                                          MXD Group Inc.) and Ryder System, Inc.

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26   1
                                                                                         Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories listed, and on whose behalf the filing is
                                                                                        submitted, concur in the filing’s content and have authorized the filing.
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                             – 3–                   [PROPOSED] ORDER FOR
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC                                                 CONTINUANCE OF PRETRIAL
                                                                                                                                                                        SCHEDULING CONFERENCE
